Exhibit 99.1 Yum China Announces Appointment of Joey Wat as President and Chief Operating Officer of Yum China and Johnson Huang as General Manager of KFC, Yum China Shanghai, China (February 8, 2017) – Yum China Holdings, Inc. (the “Company” or “Yum China”) (NYSE: YUMC) today announced the appointments of Joey Wat as President and Chief Operating Officer of Yum China, reporting to the Chief Executive Officer, Micky Pant, and Johnson Huang as General Manager of the Company’s KFC business, reporting to Ms. Wat. Ms. Wat previously served as Chief Executive Officer of the Company’s KFC business.In her new role, Ms. Wat will expand her responsibility such that in addition to overseeing the KFC brand, she will also oversee the Company’s Pizza Hut Casual Dining and Pizza Hut Home Service brands.
